Citation Nr: 0025922	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a right knee injury, other than traumatic 
arthritis and limitation of motion, currently evaluated as 
20 percent disabling.  

2. Entitlement to an increased rating for disability of the 
right knee, consisting of traumatic arthritis and 
limitation of motion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1959 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
RO that assigned an increased rating of 10 percent for the 
veteran's service connected right knee disability.  In April 
1994 the veteran appeared and gave testimony at a hearing 
before the undersigned Board member at the RO.  A transcript 
of this hearing is of record.  

In March 1996 the Board remanded this case to the RO for 
further development.  In a rating action of August 1996, the 
RO granted a temporary total post surgical convalescent 
rating pursuant to the provisions of 38 C.F.R. § 4.30 from 
April 17, 1996, through May 31, 1996.  This temporary total 
rating was based on right knee surgery performed on April 17, 
1996, and post surgical convalescence.  A schedular 10 
percent rating was reinstated from June 1, 1996.  In a rating 
action of April 1997 the RO denied an extension of the above 
temporary total rating beyond May 31, 1996.  The veteran was 
informed of this decision in a letter dated in April 1997, 
but he did not file a timely Notice of Disagreement with 
regard to this decision, which subsequently became final.  

The Board again remanded this case to the RO in October 1997.  
In a rating action of May 1998 the RO granted a temporary 
total post surgical convalescent rating pursuant to the 
provisions of 38 C.F.R. § 4.30 from April 22, 1998, through 
May 31, 1998.  This temporary total rating was based on right 
knee surgery performed on April 22, 1998, and post surgical 
convalescence.  A schedular 10 percent rating was reinstated 
from June 1, 1998.  In a rating action of September 1998 the 
RO denied an extension of the above temporary total rating 
beyond May 31, 1998.  The veteran was informed of this 
decision in a letter dated in September 1998, but he did not 
file a timely Notice of Disagreement in regard to this 
decision, which subsequently became final.  

In November 1998 the Board again remanded this case to the RO 
for further development.  In an April 1999 rating decision, 
the RO granted a separate compensable 10 percent rating for 
osteoarthritis of the right knee, effective October 28, 1992.  
The RO also assigned a 20 percent rating for the status post 
residuals of the veteran's right knee injury, other than 
traumatic arthritis and limitation of motion, effective 
January 28, 1999.  

The RO denied secondary service connection for low back and 
leg pain in a rating action of August 1999.  The veteran 
subsequently filed a timely Notice of Disagreement in regard 
to this rating action and was provided a Statement of the 
Case in regard to these issues in July 2000.  No substantive 
appeal (VA Form 9) has been received in response to this 
Statement of the Case and the issues of entitlement to 
secondary service connection for low back and leg pain are 
therefore not before the Board for appellate consideration at 
this time.  Only the issues listed on the title page of this 
decision are the subjects of appellate review at this time.  


FINDINGS OF FACT

1. The veteran's postoperative residuals of a right knee 
injury, other than traumatic arthritis and limitation of 
motion, consist of swelling of the knee, right quadriceps 
atrophy, laxity of the medial collateral ligament, and 
weakness and fatigability in the right lower extremity 
which are productive of severe knee disability.  

2. The veteran's post operative residuals of right knee 
injury consisting of traumatic arthritis and limitation of 
motion involves limitation of flexion to between 90 and 
110 degrees with indication of pain on motion.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for postoperative 
residuals of right knee injury, other than traumatic 
arthritis and limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5257 (1999).  

2. The criteria for a rating in excess of 10 percent for 
right knee disability consisting of traumatic arthritis 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background.  

The veteran's service medical records indicate that he 
sustained repeated dislocations of the right patella during 
service.  In February 1964, during service, the veteran 
underwent a combined Campbell and Goldthwaite's procedure for 
the surgical repair of lateral dislocation of the right 
patella.  

VA clinical records reflect outpatient treatment during 1992 
and 1993 for complaints of pain in the right knee.  An X-ray 
of October 1992 showed a small right knee effusion with 
degenerative changes of the patella and tibial plateau.  

On a January 1993 VA orthopedic examination the veteran's 
gait was described as normal.  There was a well-healed scar 
on the medial aspect of the knee, which measured 
approximately 17 centimeters in length and spread to 1 
centimeter in width.  Range of right knee motion was from 
full extension to 115 degrees of flexion.  The knee was 
stable to ligamentous testing.  Tenderness was noted along 
the medial joint line and along the medial aspect of the 
patellofemoral joint.  There was pain on compression of the 
patella and soft tissue and bony crepitation with range of 
motion was reported.  

Private clinical records and medical statements reflect 
treatment during 1993 for right knee disability.  During a 
September 1993 private hospitalization the veteran underwent 
an arthroscopic removal of an osteophyte on the medial aspect 
of the medial femoral condyle, a partial medial meniscectomy, 
and an arthroscopic lateral retinacular release.  

During an April 1994 RO hearing before the undersigned Board 
member the veteran said that his right knee pain had worsened 
since his September 1993 surgery.  He also said that his knee 
had been getting "hung up" during the previous month.  At 
the time of the hearing the veteran was on disability leave 
from his job as a painter.  

On a July 1994 VA orthopedic examination the veteran 
complained of pain, crepitus, and a popping sensation in the 
right knee.  On evaluation, it was noted that the veteran 
walked without a gait disturbance.  There was no evidence of 
any effusion in the right knee, which was described as cool 
and non-tender.  The veteran's right knee flexion was normal 
and painless to about 135 degrees.  Extension and 
hyperextension of the right knee was to approximately -10 
degrees and was said to be normal and painless.  Passive 
motion of the patella revealed mild crepitus, but no 
significant pain.  The patella grind test was markedly 
positive with discomfort underneath the patella.  There was 
no evidence of medial or lateral laxity and the anterior 
drawer sign and the Mc Murray's sign were negative.  
Quadriceps strength was said to be normal bilaterally.  The 
examining physician said that it was very possible that the 
veteran would require further surgery on his right knee.  

Private clinical records and medical statements reflect 
outpatient treatment during the period from 1994 to 1996 for 
right knee pain and popping in the knee joint.  In August 
1995 the right knee was described as stable.  In April 1996 
the veteran underwent an arthroscopic evaluation of the right 
knee with debridement of the patellofemoral articulation and 
medial femoral condyle and debridement of a small tibial 
spine osteophyte.  

On a VA orthopedic examination in May 1996, the veteran 
complained of constant pain in the anterior aspect of the 
right knee with instability, locking, buckling, and swelling.  
Examination revealed full extension of the right knee with 
flexion possible to 95 degrees.  An effusion was present.  
The anterior cruciate and posterior cruciate ligaments were 
stable.  After reviewing the operative notes of the veteran's 
April 1996 operation, the examiner commented that the veteran 
had Grade IV patellofemoral degenerative arthritis with total 
loss of cartilage down to the bone and Grade II to III 
degenerative arthritis of the medial femoral condyle with 
loss of cartilage down to the bone.  He commented that the 
information in the operative report was consistent with 
current findings of crepitation on range of motion.  It was 
noted that the veteran used a knee brace at home and 
occasionally used a cane.  The diagnostic impression was 
degenerative arthritis of the patellofemoral joint and also 
of the medial femoral condyle, status post recent 
arthroscopy.  The examining physician described the veteran's 
right knee disorder as a significant disability.  

During private outpatient treatment in May 1997, it was noted 
that there were no signs of effusion or infection in the 
right knee.  In April 1998, the veteran underwent 
arthroscopic partial lateral meniscectomy and debridement of 
medial compartment peripheral osteophytes from the medial 
femoral condyle at a private hospital.  The postoperative 
diagnosis was degenerative joint disease, medial femoral 
condyle, medial tibial plateau and patellofemoral joint, with 
complex tear of the anterior horn of the lateral meniscus and 
impinging intercondylar notch osteophytes.  During private 
outpatient treatment in June 1998 it was reported that the 
veteran had progressed fairly well since his April 1998 
surgery.  There was no significant effusion and range of 
motion was from 0 to 110 degrees. His wounds were well healed 
and there was no infection.  

On VA Orthopedic examination in January 1999 the veteran 
complained of constant throbbing pain in the right knee which 
is relieved when he is in bed.  He said that the knee hurt 
when it was bent while driving or sitting.  Any degree of 
walking, bending, or kneeling hurt the knee and the veteran 
developed  thigh cramping, aching, and fatigue in the right 
lower extremity if he walked one mile.  The veteran also 
stated that the right knee was weak with fatigue, occasional 
popping, and sharp pain on the anterior aspect of the knee.  
He also reported occasional swelling and buckling of the 
right knee.  A history of a partial dislocation of the right 
patella in January 1999 was reported and the veteran said 
that he reduced this himself.  The veteran was reported to 
wear a Palumbo brace for prevention of lateral tracking of 
the right patella, which was said to be helpful.  

Physical evaluation revealed the veteran to walk with an 
antalgic gait because of right knee pain.  It was noted that 
the right leg had a very slow swing and the veteran leaned on 
his left leg while standing.  Mild to moderate swelling was 
noted about the right patella and there was tenderness 
adjacent to the medial border of the right patella medially.  
There was obvious and severe right thigh atrophy with 
decreased endurance.  The thigh measured 49 centimeters 
compared to 56 centimeters on the left.  Calf measurements 
were identical.  Mild medial collateral ligament laxity was 
noted on 30 degrees of flexion with valgus stress.  The 
anterior posterior ligaments and the lateral collateral 
ligaments were intact.  There was some pain on the medial 
aspect of the right knee with varus stress applied.  The 
McMurray's test was negative and range of motion in the right 
knee was possible from 0 to 94 degrees.  

During a VA supplemental orthopedic examination conducted in 
March 1999 the doctor stated that the veteran had severe 
right knee impairment and instability.  It was noted that, in 
addition to complaints recorded on the earlier examination 
the veteran reported severe right knee pain upon rising from 
a sitting position and on climbing steps.  It was said that 
it was very hard for the veteran to kneel or squat.  It was 
noted that the veteran had 90 degrees of flexion to full 
extension in the sitting position.  It was said that the 
veteran had severe functional loss of the right knee with 
pain, associated weakness and fatigability.  

On VA orthopedic examination in May 2000 it was reported that 
there had been no dislocations of the veteran's right patella 
for a while.  Current complaints included knee pain, 
weakness, some swelling, side to side instability and locking 
of the right knee.  It was said that there was a lack of 
endurance in the right knee due to thigh atrophy and the 
right knee condition.  It was stated that the veteran was to 
undergo further surgery in the fall.  Evaluation revealed the 
veteran to walk with a wide based gait and to put more weight 
on the left leg.  Mild swelling of the right knee was noted.  
The medialis area was moderately severely atrophied.  
Tenderness was noted in the right knee joint but there was no 
erythema or increased temperature.  Crepitus was audible 
during range of motion testing of the knee and there was mild 
medial collateral ligamental laxity at 30 degrees of right 
knee flexion.  The lateral collateral ligament and the 
anterior and posterior cruciate ligaments were intact.  Range 
of motion in the right knee was from 0 to 110 degrees with 
some discomfort at the end.  Passive motion in the right knee 
was possible from 0 to 114 degrees with some discomfort and 
pulling of the patella at the end.  


II. Analysis  

Initially, the Board notes that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claims are plausible.  All necessary 
development has been completed in regard to these claims and 
no further action is necessary to comply with the VA's duty 
to assist the veteran in the development of these claims.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been assigned a 20 percent rating for his 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Under the provisions of 
this diagnostic code a 20 percent rating is assigned for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is assigned under 
Diagnostic Code 5257 for impairment of the knee with severe 
recurrent subluxation or lateral instability.  

It was reported on the veteran's VA examinations in March 
1999 that the veteran had severe impairment of his right 
knee.  On that examination and on a subsequent VA examination 
in May 2000, the veteran was found to have severe quadriceps 
atrophy in the right thigh as well as swelling, and audible 
crepitus and popping in the right knee.  The thigh atrophy 
produces weakness and fatigability.  Symptomatology resulting 
in severe impairment of the right knee, excluding traumatic 
arthritis and limitation of motion, has been demonstrated, 
and warrants a 30 percent schedular rating under the 
provisions of Diagnostic Code 5257, cited above.  

The veteran has also been assigned a separate 10 percent 
rating for degenerative (traumatic) arthritis and limitation 
of motion in the right knee.  The assignment of this 10 
percent rating is warranted given the opinions by the VA 
General Counsel dated July 1, 1997 (VAOPGCPREC 23-97) and 
August 14, 1998 (VAOPGCPREC 9-98) and the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5010 and 5003, as well as 
the provisions of 38 C.F.R. §§ 4.40, 4.45. and 4.59.  In 
order to warrant an evaluation of 20 percent based on 
arthritis and limitation of motion in the right knee, 
Diagnostic Codes 5260 and 5261 require that knee flexion be 
limited to 30 degrees or that extension of the knee be 
limited to 15 degrees.  A 30 percent rating is warranted 
under Diagnostic Codes 5260 and 5261 if knee flexion is 
limited to 15 degrees or that extension of the knee is 
limited to 20 degrees.  

On VA examination in March 1999 the veteran was noted to have 
90 degrees of right knee flexion and full extension of the 
right knee.  On a subsequent VA orthopedic examination in May 
2000 the veteran was noted to have 110 degrees of right knee 
flexion and again was found to have full extension in the 
right knee.  The Board is cognizant of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as well as the decision of the 
U.S. Court of Appeals for Veterans Appeal in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board also recognizes that the 
veteran's right knee disability results in significant pain 
on knee motion.  The separate 10 percent rating for traumatic 
arthritis of the right knee with limitation of motion could 
not have been assigned by the RO under Diagnostic Codes 5260 
and 5261 because the veteran did not meet the requirements 
for a noncompensable rating under these diagnostic codes, as 
required by the August 1998 General Counsel Opinion.  The 10 
percent rating had to be formulated under 38 C.F.R. § 4.59 
for traumatic arthritis with painful motion.  It is clear 
that the limitation of knee motion demonstrated on recent VA 
examinations does not approximate the degree required for a 
20 percent rating under either Diagnostic Code 5260 or 5261.  
As such, a rating in excess of 10 percent for this pathology 
must be denied.  

ORDER

A 30 percent rating for postoperative residuals of a right 
knee injury, other than traumatic arthritis and limitation of 
motion, is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

An evaluation in excess of 10 percent for disability of the 
right knee, consisting of traumatic arthritis and limitation 
of motion, is denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


